705 S.E.2d 337 (2010)
STATE of North Carolina
v.
Phillip Anderson WILLIAMS.
No. 219P10.
Supreme Court of North Carolina.
November 4, 2010.
Bruce T. Cunningham, Jr., Southern Pines, for Phillip Anderson Williams.
Derrick C. Mertz, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 25th of May 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 4th of November 2010."